Title: From Thomas Jefferson to Joseph Crockett, 27 September 1780
From: Jefferson, Thomas
To: Crockett, Joseph



Sir
Richmond, Septr. 27th. 1780

I suppose Mr. Baker must by this time be in readiness to do his part towards moving your battalion to the Westward. As soon as he is so, you will please to proceed with them. Let your pay rolls be made up to the day of your march, as so far they will be chargeable to the continent. The inclos’d advice of council pointing out your destination and that of the quotas of militia call’d from the Western counties, with Genl. Lewis’s letter also inclos’d, containing his sentiments as to the best manner of executing the intention of the Executive, render it unnecessary for me to take up that part of the subject. You know that our dependance is on you to direct the march and route of those militia, and their mode of proceeding to establish themselves. I have further to add, that as soon as you have an opportunity you are to give notice to Colo. Clarke of your movements, num[ber] of regulars, success in collecting the militia, progress in making your establishments and general prospects, and afterwards from time to time whenever opportunities occur to give him like information. The purpose of this is to put it in his power to leave you to pursue the plan chalked out by the Executive, or to take up any other, or call you on any different enterprize which he shall think better, our intention being to submit the disposal of this force perfectly to the will of Colo. Clarke whose knowledge of the Country to be defended, of its weaknesses and resources, enables him to form the best plans for preserving it under its actual circumstances; and whom we do not mean to trammel in the execution of his plans by any positive instructions to you. Those therefore which have been and now are given, you are only to pursue till you receive contrary directions from him. I wish you to be speedy in your departure and subsequent movements, and healthand success in your undertakings & am with great esteem Sir, Your most obedt. hum. Servt.,

Th: J.

